NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 04, 2022 has been entered.
 RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on February 04, 2022.
 ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an information processing apparatus and the like that verifies a program that a control unit executes. Specifically, Information Processing Apparatus and Method of Notifying Verification Result of Program.
Claims 1–18 are allowed. Claim 1 and 16 are independent claims. Claims 2–15, 17 and 18 depend on claim 1.
Applicant’s Reply (January 05, 2022 and February 04, 2022) includes claim amendments that have differentiated the claimed invention from the cited prior art. Accordingly, Claims 1 and 16 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches the features of claims 1 and 16. 
The Reply has amended claims 1 and 16 to add several features as shown in the excerpt below:
 “[1] […] a memory configured to store a first program and a second program; 
a first processor configured to execute the first program stored in the memory; 
a second processor configured to perform a verification process for determining whether the second program is valid and for determining whether the first program is valid in a case where the second program is valid; and 
a notification device configured to issue a notification in a case where the second program is valid and the change the notification based on whether the first program is valid.” along with all other limitations as required by independent claim 1.
[16] […] a first processor, and a second processor, the control method comprising:
performing, by the second processor, a verification process for determining whether the second program is valid and for determining whether the first program is valid in a case where the second program is valid; 
issuing a notification in a case where the second program is valid and changing the notification based on whether the first program is valid; and 
executing, by the first processor, the first program determined to be valid in the verification process.” along with all other limitations as required by independent claim 16.
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Matsui (2010/0332797), Huang et al. (2014/0115314) and Goto (2011/0170686), fails to either anticipate or render obvious the above underlined limitations. Accordingly, claims 1 and 16 are allowable over the prior art of record. It follows that claims 2–15, 17 and 18, are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Hayashi et al. (2016/0292422)
Describes an information processing apparatus holding a secure chip includes a determination unit that determines whether the information processing apparatus returns from an idle state; a detection unit that, if the determination unit determines that the information processing apparatus returns from the idle state, detects initialization of the secure chip before starting application software; and a control unit that, if the detection unit detects the initialization of the secure chip, controls an operation of the information processing apparatus so that a hash value of the application software is not registered in the secure chip that is initialized.
Tsuchitoi (2020/0097647)
Describes an information processing apparatus includes an installation unit that installs a first program after overwriting the first program so as to make the first program compatible with an operational environment on the information processing apparatus. A generation unit is included to generate first verification data based on the first program overwritten by the installation unit. A first detection unit is also included to detect an alteration to the first program after the installation based on the first 

Describes an information processing apparatus having a verification unit configured to verify an application program; and a control unit configured to, in a case where the verification by the verification unit fails, determine whether or not to restore the application program based on a type of the application program, restore the application program in a case where the control unit determined that the application program is to be restored, not permit execution of the application program in a case where the control unit determined that the application program is not to be restored, and permit execution of an application program successfully verified by the verification unit or the restored application program.
Ishikawa (2019/0325138)
Describes an information processing apparatus includes a first verification unit configured to perform hardware verification of the hardware by using a hardware verification unit, and if the hardware verification is successful, performs a software verification of software stored in a storage unit. If both verifications are successful and a particular function is executed, a second verification unit performs software verification of a program stored in the storage unit. And, if one or both of the verifications is unsuccessful, a restriction unit restricts use of the information processing apparatus. 

Table 1
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672